DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hackiyan (US 2016/0069833A1) in view of Jones (US 2008/0190172) and Evans et al. (US 2016/0074955A1) (hereafter Evans).
With respect to claim 1, Hackiyan teaches an oxygen monitor (2) for a purging process including a controller (micro controller 40 or CPU 42) configured to receive signals indicative of the oxygen level via the wired of a wireless communication line (figures 4-6; and paragraphs 12-15 and 44-47).

However, Jones teaches one or more oxygen sensors wirelessly arranged within a volume, the one or more oxygen sensors configured to generate signals indicative of an oxygen level within the volume (abstract; figures; and paragraphs 22-27 and 40-70).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the remote oxygen sensor of Jones with the apparatus of Hackiyan in order to allow for remote wireless oxygen measurements to be made.
With respect to claim 1, Evans teaches a controller (operator) controlling flow of a purge gas into the volume based on the oxygen level (paragraph 55).  The examiner takes Official Notice that it is well known to automate a manual process with a computer/controller.  Automating the process would intrinsically require the data being output/sent and received by the computer/controller. 
Thus, at the time of the invention it would have been obvious to one of ordinary skill in the art to automate the process of Evans with a computer/controller in order to reliably and efficiently calculate the purge time, and thus increase productivity. Note that the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91,95, 120 USPQ 193, 194 (CCPA 1958).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the regulator of Evans in the process of Hackiyan in order to ensure that the desired atmosphere is maintained during welding.

With respect to claim 6, Hackiyan teaches wherein the controller includes a communication module and the controller is logically configured to signal elapse of purge time by communicating an alert to the operator via the communications module (figures 4-6; and paragraphs 12-15, 44-47 and 62). It should be noted that automating the process of clocking a time period is obvious in order to avoid human error. Furthermore, it should also be noted that the controller of Hackiyan is capable of performing the claimed function.
With respect to claim 7, Hackiyan teaches an audible (audiovisual) alert device in communication with the controller, and the controller is logically configured to signal elapse of purge time by communicating an alert to the operator via the audible alert device (paragraph 47).
With respect to claim 8, Hackiyan teaches a visual (audiovisual) alert device in communication with the controller, and the controller is logically configured to signal end of purge time by communicating an alert to the operator via the visual alert device (paragraph 47).
With respect to claim 9, Hackiyan teaches a communications module in communication with the controller, and the controller is logically configured to communicate a message via the communication module (paragraph 57).
With respect to claim 10, Hackiyan teaches wherein the communications module includes a wireless communication module via which the message is communicated (paragraph 57).
With respect to claim 12, Hackiyan teaches wherein the wireless communications module is configured to communicate via a wireless communications network (WiFi or Bluetooth) (paragraph 57).

With respect to claim 14, Hacikyan teaches wireless communication (paragraph 57).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hackiyan, Jones, and Evans as applied to claim 1 above, and further in view of Silk et al. (US 2010/0012625A1) (hereafter Silk).
With respect to claim 2, Silk teaches wherein the controller (20) is logically configured to receive an output from a flow meter and monitor flow of the purge gas into the volume (figures; and paragraphs 7, 17-18, 20-21 and 24).
At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the monitoring and flow regulation of Silk with the collective apparatus of Hackiyan, Jones, and Evans in order to adjust the gas flow purge rate in real time.

Claims 4 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hackiyan, Jones, and Evans as applied to claim 1 above, and further in view of Purging Pipe Systems (hereafter PPS).
With respect to claim 26, PPS teaches a manual manner of calculating a purge time, the purge time being a time period needed to replace an atmosphere within the volume with a purge gas at a predetermined flow rate of the purge gas (page 1, line 27-34). The examiner takes Official Notice that it is well known to automate a manual process with a computer/controller.  Automating the process would intrinsically require the data being output/sent and received by the computer/controller. Thus, at the time of the invention it would have been obvious to one of ordinary skill in the art to automate the process of PPS with a computer/controller in order to reliably and efficiently calculate the purge time, and thus increase productivity. Note that the In re Venner, 262 F.2d 91,95, 120 USPQ 193, 194 (CCPA 1958).
At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the calculation of PPS with the collective unit of Hackiyan, Jones, and Evans in order to ensure that the desired atmosphere is provided for welding.  In addition, at the time of the invention it would have been obvious to one of ordinary skill in the art to combine the oxygen sensor of Hacikyan with the automated apparatus of PPS in order to notify the user when the desired purging conditions are and are not achieved.
With respect to claim 4, the collective apparatus of PPS and the well known controller/computer is capable of controlling a flow regulator in accordance with the purge time and oxygen level received from the oxygen sensor of Hackiyan.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hackiyan, Jones, Evans, and PPS as applied to claims 1 and 26 above, and further in view of  Silk (US 2010/0012625A1).
With respect to claim 4, Silk teaches a controller is logically configured to control a flow regulator in accordance with the purge time (paragraphs 23-24), while Hackiyan teaches the oxygen level is received from the oxygen sensor (gas sampling probe 29/29A). 
With respect to claim 4, the collective apparatus of PPS and the well known controller/computer is capable of controlling a flow regulator in accordance with the purge time and oxygen level received from the oxygen sensor of Hackiyan.
With respect to claim 5, Hacikyan teaches a controller is logically configured to receive an output from an oxygen sensor (figures 4-6; and paragraphs 12-15 and 44-47); the welding power system includes a memory in communication with the controller; and the controller is logically configured to store in the memory purge gas flow measurements, oxygen level 
While Silk teaches a controller is logically configured to receive an output from a flow meter and monitor flow of the purge gas into the volume (figures; and paragraphs 7, 17-18, 20-21 and 24).
At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the oxygen sensor of Hacikyan with the apparatus of PPS in order to ensure the desired oxygen levels are met during welding. In addition, at the time of the invention it would have been obvious to one of ordinary skill in the art to combine the monitoring and flow regulation of Silk with the apparatus of PPS and Evans in order to adjust the gas flow purge rate in real time.

Claims 15-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hackiyan in view of Jones, Silk, Evans, and PPS.
With respect to claim 15, Hackiyan teaches an oxygen monitor (2) for a purging process including a controller (micro controller 40 or CPU 42) configured to receive signals indicative of the oxygen level via the wired of a wireless communication line (figures 4-6; and paragraphs 12-15 and 44-47).
Hackiyan does not teach one or more oxygen sensors arranged within a volume of an interior of one more pieces to be welded, the one or more oxygen sensors configured to generate signals indicative of an oxygen level within the volume. 
However, Jones teaches one or more oxygen sensors wirelessly arranged within a volume, the one or more oxygen sensors configured to generate signals indicative of an oxygen level within the volume (abstract; figures; and paragraphs 22-27 and 40-70).

While, Silk teaches a flow meter signal input; a purge gas flow regulator, a controller configured to receive by way of the input device purge parameters defining or a value of a volume or within an interior of one or more pieces to be welded by way of the input device (figures; and paragraphs 7, 17-19, 20-21,24 and 28), and the controller generates a flow regulator control signal based on a flow meter signal (figures; and paragraphs 7, 17-19, 20-21,24 and 28).
At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the monitoring and flow regulation of Silk with the apparatus of Hackiyan in order to adjust the gas flow purge rate in real time.
In addition, Evans teaches the controller generates a flow regulator control (visual) signal based on a flow meter signal and the oxygen level received from the oxygen sensor (paragraph 55).  Again, it is obvious to automate this process for the reasons described above.
Thus, at the time of the invention it would have been obvious to one of ordinary skill in the art to combine flow regulator controlling of Evans with the apparatus of Hackiyan in order to precisely deliver/regulate the desired amount of purge (inert) gas at a reduced cost.
With respect to claim 15, PPS teaches calculating a purge time based on the purge parameters and a predetermined purge gas flow rate, the purge time being a time period needed to replace an atmosphere within the volume with a purge gas at a predetermined flow rate of the purge gas (page 1, line 27-34). The examiner takes Official Notice that it is well known to automate a manual process with a computer/controller. Thus, at the time of the invention it would have been obvious to one of ordinary skill in the art to automate the process of PPS with a computer/controller in order to reliably and efficiently calculate the purge time, In re Venner, 262 F.2d 91,95, 120 USPQ 193, 194 (CCPA 1958).
At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the oxygen sensor of Hacikyan with the apparatus of PPS in order to ensure the desired oxygen levels are met during welding.
With respect to claim 16, Hackiyan teaches wherein the controller includes a communication module and the controller is logically configured to signal elapse of purge time by communicating an alert to the operator via the communications module (figures 4-6; and paragraphs 12-15, 44-47 and 62). It should be noted that automating the process of clocking a time period is obvious in order to avoid human error. Furthermore, it should also be noted that the controller of Hackiyan is capable of performing the claimed function.
With respect to claim 17, Hackiyan teaches an audible (audiovisual) alert device in communication with the controller, and the controller is logically configured to signal elapse of purge time by communicating an alert to the operator via the audible alert device (paragraph 47).
With respect to claim 18, Hackiyan teaches a visual (audiovisual) alert device in communication with the controller, and the controller is logically configured to signal end of purge time by communicating an alert to the operator via the visual alert device (paragraph 47).
With respect to claim 19, Hackiyan teaches a communications module in communication with the controller, and the controller is logically configured to communicate a message via the communication module (paragraph 57).
With respect to claim 20, Hackiyan teaches wherein the communications module includes a wireless communication module via which the message is communicated (paragraph 57).

With respect to claim 22, Hackiyan teaches wherein the wireless communications module is configured to communicate via a wireless communications network (WiFi or Bluetooth) (paragraph 57).
With respect to claim 24, Hackiyan teaches a memory in communication with the controller, wherein the controller is logically configured to store in the memory purge gas flow measurements, oxygen level measurements, the purge gas parameters, the purge time, or time stamp data associated with any of the foregoing, or any combination of the foregoing (figures 4-6; and paragraphs 11, 12, 16-17, 20, 44, 46-50, 53, 55-57 and 62).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hackiyan, Jones, Silk, Evans, and PPS as applied to claim 15 above, and further in view of Jones (US 2010/0174455A1).
With respect to claim 23, Hackiyan teaches a wireless communications module in communication with the controller and at least one oxygen sensor (figures 4-6; and paragraphs 12-15, 44-47, 57 and 62), but fails to teach a least one wireless transmitter electrically connected to the one or more oxygen sensor.  However, Jones teaches a wireless oxygen sensor (abstract; figures; and paragraphs 22-27 and 40-70).
At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the wireless oxygen sensor of Jones with the collective apparatus of Hackiyan, Silk, Evans, and PPS in order to prevent a cord from coming in the way of the welding process.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Naylor in view of Hackiyan, Jones, Silk, PPS, and Evans.
With respect to claim 25, Naylor teaches a housing (4) (figures); inlet (13) and outlet (12) connections for purge gas located on the housing (figures); at least an electrical input for an oxygen sensor (52) located on the housing (figure 5, specifically the location where the wire runs into oxygen sensor 52 from main control PCB 55); a controller (55) located within the housing (figures; and paragraphs 45-47, 49-50 and 56); a display located on the housing (paragraph 45); a data input device located on the housing via which an operator can provide purge gas parameters to the controller (paragraph 45).
With respect to claim 25, Hackiyan teaches an oxygen monitor (2) for a purging process including a controller (micro controller 40 or CPU 42) configured to receive signals indicative of the oxygen level via the wired of a wireless communication line (figures 4-6; and paragraphs 12-15 and 44-47).
Naylor and Hackiyan do not teach one or more oxygen sensors arranged within a volume of an interior of one more pieces to be welded, the one or more oxygen sensors configured to generate signals indicative of an oxygen level within the volume. 
However, Jones teaches one or more oxygen sensors wirelessly arranged within a volume, the one or more oxygen sensors configured to generate signals indicative of an oxygen level within the volume (abstract; figures; and paragraphs 22-27 and 40-70).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the wireless remote oxygen sensor of Jones with the collective apparatus of Naylor and Hackiyan in order to allow for remote wireless oxygen measurements to be made.


At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the gas flow regulator of Silk with the apparatus of Naylor in order to precisely deliver/regulate the desired amount of purge (inert) gas at a reduced cost.
Naylor also discusses purge time (paragraphs 8-10, 13, 15, 28-29, 33 and 35), but fails to teach the controller is logically configured to receive the purge gas parameters based on the parameters and given purge gas flow rate. While, PPS teaches a manual manner of calculating a purge time, the purge time being a time period needed to replace an atmosphere within the volume with a purge gas at a predetermined flow rate of the purge gas (page 1, line 27-34). The examiner takes Official Notice that it is well known to automate a manual process with a computer/controller. Thus, at the time of the invention it would have been obvious to one of ordinary skill in the art to automate the process of PPS with a computer/controller in order to reliably and efficiently calculate the purge time, and thus increase productivity. Note that the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Thus, at the time of the invention it would have been obvious to one of ordinary skill in the art to combine the purge time calculation of PPS with the apparatus of Naylor in order to precisely deliver/regulate the desired amount of purge (inert) gas at a reduced cost.
In addition, Evans teaches a controller (operator) that is logically configured to control purge gas flow via the purge gas flow regulator based on at least a signal from the oxygen sensor signal (paragraph 55).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the regulator of Evans in the collective apparatus of Naylor, Hackiyan, Jones, Silk, and In re Venner, 262 F.2d 91,95, 120 USPQ 193, 194 (CCPA 1958).

Response to Arguments
Applicant's arguments filed 04/27/21 have been fully considered but they are not persuasive.
The applicant argues that each oxygen sensor described in the Office Action are located outside of the volume being purged. For example, Hacikyan clearly provides the oxygen monitor 2 inserts a probe 29 with a probe tip 29A into the root gap to sample the interior atmosphere. Hackiyan, para. 40, 58; FIG. 7. Thus, Hacikyan describes the measurement being performed outside of the volume based on communication of a fluid containing oxygen. One of ordinary skill in the art would immediately understand the device in Hacikyan is less accurate than the claimed sensor, and is further incapable of “measur[ing] an oxygen level while arranged within the volume; generat[ing] signals indicative of an oxygen level within the volume; and transmit[ting] the signals out from the volume via a wired or wireless communication line,” as recited in amended claim 1.
The examiner agrees; however, newly cited Jones teaches “measur[ing] an oxygen level while arranged within the volume; generat[ing] signals indicative of an oxygen level within the 



Prior Art
Powell (US 2010/0199637A1), which is cited on the attached form-892, also teaches a wireless oxygen sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735